TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00745-CV




                                      In Re Matthew Whitman




                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION



               Relator Matthew Whitman has filed his petition for writ of habeas corpus. See Tex.

R. App. P. 52.8, 52.10. Having reviewed the record provided and relator’s complaints, we deny the

petition for writ of habeas corpus.



                                                    ____________________________________

                                                    David Puryear, Justice



Before Justices Puryear, Pemberton, and Waldrop

Filed: December 1, 2006